 

Exhibit 10.36

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Agreement”) is made on March 17, 2017, by Elion,
LLC (the “Sublandlord”) whose address is 1450 Infinite Drive, Louisville,
Colorado 80027 and Antriabio, Inc. (the “Subtenant”) whose address is 1450
Infinite Drive, Louisville, Colorado 80027:

 

RECITALS

 

A.WHEREAS 1450 INFINITE DRIVE, LLC (the “Landlord”), as landlord, and
Sublandlord, as tenant, have entered into a Lease dated as of December 13, 2016
(the “Lease”) with regard to certain premises consisting of approximately 41,033
rentable square feet (the “Premises”) in the building located at 1450 Infinite
Drive, Louisville, Colorado 80027 (the “Building”); and

 

B.WHEREAS Sublandlord wishes to sublease to Subtenant, and Subtenant wishes to
sublease from Sublandlord a portion of the Premises as depicted on Exhibit A to
this Agreement which is incorporated into this Agreement and made a part hereof
for all purposes whatsoever, consisting of approximately 1,485 Rentable Square
Feet of warehouse space located on the 1st Floor of the Building (the “Warehouse
Space”) and approximately 18,887 Rentable Square Feet of office space located on
the 2nd floor of the Building (the “Office Space”), as well as the proportion of
the common areas on the 1st floor of the Building that is equivalent to 619
Rentable Square Feet (the “Common Area”) (all of which shall constitute the
“Sublease Premises”), on the terms and conditions set forth below; and

 

C.WHEREAS Pursuant to the Lease, Landlord has consented to the sublease of a
part of the Premises by Sublandlord to Subtenant;

 

D.NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein which the parties hereto agree constitutes good, valuable and sufficient
consideration, the Sublandlord and Subtenant hereby agree as follows:

 

  1



 

1.Effectiveness. This Agreement will be effective on the later of the date, if
ever (the “Effective Date”) that, (a) this Agreement is executed on behalf of
both Sublandlord and Subtenant, and (b) a mutually agreeable sublease for
approximately 10,364 Rentable Square Feet of the Premises from Subtenant to
Sublandlord for use as office space is executed on behalf of both Subtenant and
Sublandlord (the “Additional Sublease”), and (c) the date on which an effective
consent of the Landlord, if required by Subtenant’s lease of its premises in the
Building, to the Additional Sublease is executed by Landlord. It is understood
and agreed that Subtenant and Sublandlord may not take possession of the
premises which are the subject of this Agreement or the Additional Sublease,
respectively, until some time after the Effective Date, however this Agreement
shall be otherwise in full force and effect as of the Effective Date, including,
without limitation, the provisions regarding payment of Rent (as hereinafter
defined) notwithstanding the deferral of possession of the applicable premises.
Subtenant and Sublandlord shall reasonably cooperate with each other in
accomplishing taking possession of their respective premises, each at their own
respective cost and expense.

 

2.Sublease. Subject to and upon the terms, provisions, and conditions of this
Agreement and to the terms, provisions and conditions of the Lease as any of the
same may apply to this Agreement, Sublandlord hereby sublets to Subtenant and
Subtenant hereby sublets from Sublandlord, the Sublease Premises. Sublandlord
agrees not to voluntarily terminate the Lease except pursuant to a right of
termination arising out of casualty or condemnation as expressly set forth in
the Lease or amend or modify the Lease in any way that increases Subtenant’s
obligations under this Agreement or adversely affects Subtenant’s rights
hereunder. Subtenant will be entitled to quiet enjoyment of the Sublease
Premises during the Sublease Term, and except as provided for herein,
Sublandlord will not interfere with that right so long as Subtenant pays Rent in
a timely manner as provided for herein and performs all other obligations of
Subtenant under this Agreement. Provided however, that Subtenant agrees that
Landlord, and its agents shall have the right to enter upon the Sublease
Premises as otherwise provided for in the Lease.

 

3.Sublease Term. The term of this Agreement with respect to the Office Space
will begin on the Effective Date, and will end on January 31, 2024 inclusive.
With respect to the Warehouse Space and Common Area, the term of this Agreement
will begin on the Effective Date, and will end on February 29, 2020 inclusive.
For purposes of this Agreement, the Sublease Term will be as set forth above for
each of the Office Space and the Warehouse Space and Common Area, respectively.

 

4.Use. Subtenant will use and occupy the Sublease Premises during the Sublease
Term for general office and warehouse use and for such uses are as provided for
in the Lease and for no other purpose whatsoever. Subtenant will, at Subtenant’s
sole cost and expense, comply with all applicable federal, state and local laws,
ordinances, rules and regulations, court orders, governmental directives and
governmental orders (collectively the “Laws”) relating to, affecting or arising
out of Subtenant’s use and occupancy of the Sublease Premises. As a material
inducement of Sublandlord to enter into this Agreement, Subtenant expressly
acknowledges and agrees that under no circumstances shall Subtenant use the
Sublease Premises for any other use than as set forth in this Section 4, and
that Subtenant’s failure to comply with this requirement shall be deemed a
breach of a substantial obligation of this Agreement on the part of Subtenant.

 

  2



 

5.Rent.

 

(a)Base Sublease Rent. During the Sublease Term, Subtenant will pay Sublandlord
as rent for the Sublease Premises (the “Base Sublease Rent”), as follows:

  



March 1, 2017 to February 28, 2018 $ 16.25 psf NNN per annum March 1, 2018 to
February 28, 2019 $ 16.75 psf NNN per annum March 1, 2019 to February 29, 2020 $
17.25 psf NNN per annum March 1, 2020 to February 28, 2021 $ 17.75 psf NNN per
annum March 1, 2021 to February 28, 2022 $ 18.25 psf NNN per annum March 1, 2022
to February 28, 2023 $ 18.75 psf NNN per annum March 1, 2023 to January 31, 2024
$ 19.25 psf NNN per annum



 

For purposes of this Agreement, the annual Base Sublease Rent shall be computed
by multiplying the number of Rentable Square Feet within the Sublease Premises
by the rate as shown above for each year of this Agreement. Accordingly, for
clarity, the annual Base Sublease Rent for the first year of this Agreement is
Three Hundred Forty One Thousand One Hundred Three and 75/100ths U.S. Dollars
($341,103.75) to be adjusted for each succeeding year of this Agreement
thereafter.

 

(b)Additional Sublease Rent. To the extent Sublandlord is obligated to pay
additional rent under the Lease for operating expenses, taxes, utilities, CAM
Costs (as defined in the Lease) or other charges related to Landlord’s operation
of the Building (the “Operating Expenses”), Subtenant will pay to Sublandlord
Subtenant’s proportionate share of the Operating Expenses due under the Lease
(the “Additional Sublease Rent”). For the purposes of this Agreement, the
Subtenant’s proportionate share of the Operating Expenses will be determined by
multiplying the Operating Expenses by a fraction, the numerator of which is the
number of rentable square feet of the Sublease Premises and the denominator of
which is the total number of rentable square feet of the Premises. For clarity,
as of the Effective Date, the Subtenant’s proportionate share is Fifty-one and
2/10ths percent (51.2%). Any other costs, expenses, or charges payable by
Subtenant to Sublandlord under this Agreement shall also be a part of Additional
Sublease Rent for all purposes under this Agreement. During the Sublease Term,
but not more than once in a calendar year, Subtenant may, at its sole cost and
expense, examine the books and records of Sublandlord relating to Operating
Expenses for the Sublease Premises and the Premises, which examination will be
conducted subject to the terms and conditions of the Lease. Subtenant will also
promptly pay all costs and expenses incurred by Sublandlord in connection with
any such examination as Additional Sublease Rent. In the event as a result of
such examination, it is determined by Subtenant, and agreed to by Sublandlord,
that Subtenant has paid an excess of its share of the Operating Expenses,
Sublandlord shall promptly refund the amount of such overpayment to Subtenant.
Conversely, in the event as a result of such examination, it is determined by
Subtenant, and agreed to by Sublandlord, that Subtenant has underpaid a loss of
its share of the Operating Expenses, Subtenant shall promptly pay the amount of
such underpayment to Sublandlord.

 

  3



 

(c)Payment of Rent. Base Sublease Rent and Additional Sublease Rent
(collectively the “Rent”) is payable in advance in equal monthly installments
(the amount of monthly Rent so payable to be determined for each year by
dividing the then annual Base Sublease Rent by twelve (12) in advance and by
dividing the then known Additional Sublease Rent by twelve (12) and adding the
two resulting quotients together) on the first calendar day of each month during
the Sublease Term, except that the first installment of Rent will be paid by
Subtenant to Sublandlord upon execution of this Agreement on behalf of
Subtenant. To the extent that the Sublandlord’s share of the costs for Operating
Expenses is modified during any year of the Sublease Term, the amount of monthly
Rent payable by Subtenant shall be adjusted to take such modification into
account. All Rent will be paid without notice, demand, set-off or deduction, in
lawful money of the United States of America, at the address of Sublandlord for
notices set forth below or at such other place as Sublandlord may from time to
time designate in writing. If the Sublease Term begins on other than the first
calendar day of a month (i.e. the Effective Date), Rent will be prorated on a
per diem basis. If during the Sublease Term, Subtenant shall fail to pay Rent
within seven (7) days of when the Rent shall be due and payable, Subtenant shall
pay to Sublandlord as liquidated damages for such late payment, without notice
or demand by Sublandlord, a sum equal to ten percent (10%) per annum on the
amount of Rent then due, compounding monthly from the due date until paid in
full and a $100.00 USD administrative charge. Subtenant and Sublandlord agree
that such sums of liquidated damages are fair and reasonable due to the
uncertainty of calculating actual damages. Provided further, however, that
nothing contained in this Section 5 (c) shall be deemed or construed to be a
limitation of or in substitution of Sublandlord’s other rights and remedies as
provided under this Agreement, and Sublandlord shall have the right to apply any
monies received from Subtenant first to any deficiency in the payment of
liquidated damages and any excess thereof to any item of Rent, or any other
charge, as Sublandlord may determine. Notwithstanding any other provision hereof
to the contrary, Subtenant’s liability for Rents accruing during the Sublease
Term and Sublandlord’s obligation to refund overpayment of Rents paid to it by
Subtenant shall survive the expiration or sooner termination of this Agreement.

 

  4



 

(d)Additional Fees and Expenses. Notwithstanding any provision of this Agreement
to the contrary, Subtenant will be responsible for the payment of all charges,
fees and expenses imposed under the Lease for any special purposes relating to
Subtenant’s use of the Sublease Premises, including, without limitation, any
fees or charges for any disproportionate use of utility services or any
after-hours or extra services provided to the Sublease Premises, any charges for
any repairs performed by Landlord or Sublandlord to or for the Sublease
Premises, which fees or charges are not included as an Operating Expense under
the Lease, and any and all similar charges. Subtenant will pay any such costs,
fees or charges within ten (10) business days after written demand for the same
(i) to Landlord if Landlord bills Subtenant directly for such services, or (ii)
to Sublandlord if Sublandlord bills Subtenant for such services provided to
Subtenant.

 

(e)Personal Property and Telecommunications, Internet Services. The Sublandlord
and Subtenant agree that Subtenant shall be entitled to use the personal
property of Sublandlord located within the Sublease Premises (the “Personal
Property”) during the Sublease Term without any charge for the use thereof. In
the event Subtenant desires that any such Personal Property be removed from the
Sublease Premises during the Sublease Term, it shall notify Sublandlord of the
same and the Subtenant may then remove the same at Subtenant’s sole cost and
expense, unless the parties shall agree otherwise. Subtenant shall arrange for
and be responsible for and shall pay as required by all providers of
telecommunication and Internet services (the “Communication Services”) for all
such Communication Services provided to the Sublease Premises, inasmuch as
Sublandlord has no obligation to provide such services to the Sublease Premises.

 

6.Security Deposit. Contemporaneously with the execution of this Agreement,
Subtenant will pay to Sublandlord the sum of two month’s Base Sublease Rent
(i.e.$56,851) (the “Security Deposit”), which will be held by Sublandlord to
secure Subtenant’s performance of its obligations under this Agreement. The
Security Deposit is not an advance payment of Rent or a measure or limit of
Sublandlord’s damages or other rights under this Agreement or a payment of
liquidated damages. Sublandlord may, from time to time and without prejudice to
any other remedy, use all or a part of the Security Deposit to perform any
obligation that Subtenant fails to perform hereunder on or before the expiration
of the applicable notice and cure period, if any. Following any such application
of the Security Deposit, Subtenant will pay to Sublandlord, on demand, the
amount so applied in order to restore the Security Deposit to its original
amount. Provided that Subtenant has performed all of its obligations hereunder,
Sublandlord will, within sixty (60) business days after the end of the Sublease
Term, return to Subtenant the portion of the Security Deposit that was not
applied to satisfy Subtenant’s obligations hereunder. The Security Deposit may
be commingled with other funds of Sublandlord and no interest will be paid
thereon. If Sublandlord transfers its interest in the Sublease Premises and the
transferee assumes Sublandlord’s obligations under this Agreement, then
Sublandlord may assign the Security Deposit to the transferee and the
Sublandlord will thereafter have no further liability to Subtenant for the
return of the Security Deposit.

 

  5



 

7.Acceptance of the Sublease Premises. Subtenant has inspected the Sublease
Premises, the Personal Property and the Building, and on the Effective Date,
Subtenant will accept the Sublease Premises and the Personal Property in their
then current “AS IS” condition without further improvements by Sublandlord or
Landlord. Subtenant acknowledges that neither Sublandlord or its agents have
made any representation or warranty as to the condition of the Sublease Premises
and the Personal Property or the suitability of the Sublease Premises and the
Personal Property for the conduct of Subtenant’s business, and that Sublandlord
will not be obligated to make any alteration or improvements to the Sublease
Premises or the Personal Property on account of this Agreement.

 

8.Care of the Sublease Premises; Alterations.

 

(a)Subtenants Care of the Sublease Premises. Subtenant will exercise all
reasonable care in Subtenant’s use of the Sublease Premises so as to avoid any
deterioration in the condition thereof, reasonable wear and tear excepted.
Subtenant agrees not to draw more electricity than that which the feeders,
risers, panels and other electricity supply equipment serving the Sublease
Premises are capable of safely supplying. Subtenant will immediately notify
Sublandlord of any damage to the Sublease Premises. All damage and injury to the
Sublease Premises or the Building, or the fixtures, appurtenances, and equipment
therein, caused by Subtenant, its agents, contractors, employees, invitees or
customers, will be repaired, restored, or replaced by Subtenant, at Subtenant’s
sole cost and expense, regardless of the cause of the same.

 

(b)Alterations. Subtenant will not make any alterations, additions, or
improvements in or to the Sublease Premises in excess of $1,000.00 `without the
prior written consent of Sublandlord in each instance, which consent may be
withheld or conditioned in Sublandlord’s sole discretion, or the consent of the
Landlord as required and specifically provided for in the Lease.

 

  6



 

(c)Sublandlord’s Property. All fixtures and improvements existing in the
Sublease Premises as of the Effective Date will be and remain the property of
the Sublandlord or Landlord, as their interests may appear, and unless otherwise
agreed in writing by Sublandlord, will not be removed by Subtenant. Unless
Sublandlord, or Landlord, as appropriate, have advised Subtenant in writing that
any improvements, alterations, additions or fixtures must be removed at the end
of the Sublease Term or earlier termination thereof, all improvements,
alterations, additions or fixtures permanent in nature made in the Sublease
Premises by Subtenant or Sublandlord or Landlord will immediately become
Sublandlord’s or Landlord’s property as their interests may appear and will
remain on the Sublease Premises without compensation to Subtenant. If
Sublandlord, or Landlord has, as a condition to approving any improvements,
alterations, additions or fixtures that are made upon the Sublease Premises by
Subtenant that Subtenant on, or before, expiration or earlier termination of
this Agreement, be required to remove all such improvements, alterations,
additions or fixtures, Subtenant shall do so at Subtenant’s sole cost and
expense. Upon the expiration of the Sublease Term or earlier termination of this
Agreement, nothing in this Section 8 (c) shall prohibit Subtenant from removing
its personal property from the Sublease Premises at such time and Subtenant
shall cause such removal at, or before, such time, at Subtenant’s sole cost and
expense.

 

9.Services. According to the Lease, the Landlord is not required to furnish any
utilities to the Premises (including, without limitation, heat, air
conditioning, hot and cold water, gas, electricity, oil, steam, sewer rent or
other charges) (the “Services”) and the Sublandlord is solely responsible for
obtaining and providing the same, including hot water. However, in the event the
Services are provided through facilities of Landlord located in the Building,
Subtenant shall pay Sublandlord as Additional Sublease Rent for Subtenant’s
proportionate share (determined as Subtenant’s proportionate share of Operating
Expenses are determined in Section 5 (b) hereof) of the Services so provided to
the Sublease Premises for which the Sublandlord is being charged, either by the
Landlord or directly by the provider of such Services. Accordingly, Sublandlord
shall not have any obligation to provide any of the Services to Subtenant under
this Agreement, it being Subtenant’s responsibility to obtain the Services at
Subtenant’s sole cost and expense, even if the Services are obtained from
Landlord or Sublandlord as a result of the operation of the Premises.
Sublandlord will in no event be liable to Subtenant for Sublandlord’s failure to
provide the Services nor will any such failure be deemed or construed as a
breach hereof by Sublandlord or an eviction of Subtenant, or entitle Subtenant
to an abatement of any of the Rent due under this Agreement, except if such
failure is a result of the gross negligence or willful misconduct on the part of
Sublandlord. Subtenant shall not during the term of this Agreement impede the
free access to Landlord’s mechanical installations or interfere with the moving
of Landlord’s equipment to and from any enclosures containing such installations
or equipment and shall not at any time enter these enclosures, or tamper with,
adjust or otherwise in any manner affect these mechanical installations or
equipment.

 

  7



 

10.Access to Sublease Premises. Upon 24 hours advance notice to Subtenant (and
without notice in the event of an emergency), Sublandlord will have the right to
enter the Sublease Premises, including during business hours, to examine and
inspect it; provided such entry will not unreasonably interfere with Subtenant’s
use of the Sublease Premises for the purposes described in Section 4 above.
Sublandlord will have the right to require the removal of any object or material
that Sublandlord, in its sole discretion, deems hazardous to the safety or
operation of the Sublease Premises or the Building, or to be in violation of
this Agreement. Furthermore, Landlord will have access to the Sublease Premises
as provided for in the Lease.

 

11.Parking. Inasmuch as both Sublandlord and Subtenant have direct leases with
the Landlord for space in the Building which direct leases contain provisions,
terms and conditions regarding a license for parking spaces upon the land upon
which the Building is also located, there is no need for further provisions in
this Agreement for parking matters related to the Sublease Premises.

 

12.Insurance.

 

Subtenant’s and Sublandlord’s Insurance. During the Sublease Term, or until
Subtenant has relinquished possession of the Sublease Premises if thereafter,
Subtenant agrees that all property of Subtenant kept or stored in the Sublease
Premises will be at the sole risk of Subtenant and that Sublandlord and Landlord
will not be liable or any injury or damage to such property. At its sole option,
Subtenant may procure and maintain in full force and effect, at Subtenant’s sole
cost and expense, all such insurance policies as Subtenant deems advisable to
insure against all such risks and the risks that are the subject of the
indemnification provisions contained in Section 18, below. Sublandlord covenants
and agrees that during the Sublease Term it shall procure and maintain all
insurance coverages covering the Premises (including the Sublease Premises)
required of it as “tenant” under the Lease and will name the Subtenant as an
additional insured on any commercial general liability policies so maintained.

 

  8



 

13.Repairs. Subtenant agrees that during the Sublease Term it shall repair,
maintain and take good care of the Sublease Premises, and will comply with all
repair, maintenance, care and other related requirements imposed on Sublandlord
under the Lease at Subtenant’s sole cost and expense with respect to that
portion of the Premises that constitute the Sublease Premises. In the event the
Landlord under the Lease undertakes repairs to the Sublease Premises according
to the Lease, Sublandlord will in no event be liable to Subtenant for any
failure to perform any repairs, maintenance or the like by Landlord nor will any
such failure be construed as a breach hereof by Sublandlord or an eviction of
Subtenant or entitle Subtenant to an abatement of any Rent due under this
Agreement, except to the extent that Sublandlord is entitled to any of the same
under the Lease.

 

14.Lease. This Agreement is subject and subordinate to the Lease. Except as
otherwise provided for herein, all of the terms, provisions, covenants and
conditions of the Lease will be applicable to this Agreement as if Sublandlord
were the “Landlord” under the Lease and Subtenant were the “Tenant” under the
Lease. The following additional provisions relate to the relationship between
the Lease and this Agreement:

 

(a)Subtenant’s Use. Subtenant’s use and occupancy of the Sublease Premises and
the common areas of the Building will at all times be consistent with all of the
terms and provisions of the Lease and Subtenant will indemnify and hold
Sublandlord harmless against any and all claims of liability to Landlord and
others resulting from any failure by Subtenant to abide by the restrictions,
conditions, and requirements of the Lease relating to the use and occupancy of
the Sublease Premises and other areas of the Building.

(b)Subtenant’s Default. In the event of a default by Subtenant under this
Agreement, Subtenant agrees that the remedies of Sublandlord with respect to
Subtenant will be the same as those of Landlord with respect to Sublandlord, as
“Tenant” under the Lease.

(c)Lease Termination. If the Lease is terminated for any reason, this Agreement,
if not sooner terminated hereunder, will automatically terminate on the
effective date of termination of the Lease and Sublandlord will not be liable to
Subtenant or any other person for any loss, damage or expense resulting
therefrom unless such termination was due to a default by Sublandlord under the
Lease; provided however, if the Lease gives the Sublandlord any right to
terminate the Lease in the event of partial or total damage, destruction, or
condemnation, then the exercise of such right by Sublandlord will not constitute
a default or breach by Sublandlord under this Agreement. If such termination of
the Lease results from the fault of Subtenant, Sublandlord will be entitled to
recover from Subtenant and Subtenant will pay, in addition to all other sums to
which Sublandlord may be entitled under this Agreement, any expenditures or
obligations for the payment of money (including reasonable attorneys’ fees and
costs) suffered or incurred by Sublandlord as a result of such termination.

  9



 

(d)Consents. Whenever the provisions of the Lease require the written consent of
the Landlord, those provisions will be deemed and construed to require the
written consent of both Sublandlord and Landlord and any failure of Subtenant to
obtain Sublandlord’s consent as required under this Agreement will render
Landlord’s consent null and void.

(e)Copy of Lease. Subtenant represents that it has received a copy of the Lease
and is familiar with the terms of the Lease as the same may apply to this
Agreement and the Sublease Premises and understands Subtenant’s obligations as
set forth in the Lease. A copy of the Lease is attached hereto as Exhibit B
which is incorporated herein and made a part hereof for all purposes.

(f)No obligations of Sublandlord. No covenants or obligations of Landlord under
the Lease will be deemed to be covenants or obligations of Sublandlord under
this Agreement.

(g)Sublandlord’s Representations. Sublandlord represents to Subtenant as
follows:

(1)the copy of the Lease attached as Exhibit B hereto is a true and complete
copy of the Lease;

(2)the Sublandlord is the tenant under the Lease;

(3)the term of the Lease commenced on January 1, 2017 and will expire, if not
extended, approximately Eighty-Five (85) months thereafter;

(4)the Lease is in full force and effect;

(5)to the best of Sublandlord’s knowledge, Sublandlord is not in default under
the Lease; and

(6)Sublandlord has not received any notice of default under the Lease;

 

15.No Assignment or Subletting. Without the prior written consent of the
Sublandlord and Landlord which shall not be unreasonably withheld, conditioned,
or delayed, Subtenant may not assign, convey, mortgage, hypothecate or encumber
this Agreement or any interest herein or sub-lease all or any part of the
Sublease Premises, or suffer or permit the Sublease Premises or any part thereof
to be used by others, including its successor in any corporate change of control
transaction (any and all of which will be referred to as a “Transfer”). Any
attempted Transfer in contravention of this Section 15 will be void, ab initio,
and will confer no rights upon any third party. In attempting to obtain the
consent of Sublandlord and Landlord to any such Transfer, Subtenant will comply
with all of the requirements contained in the Lease regarding an attempt by
Sublandlord to obtain the Landlord’s consent to such a Transfer.

 

  10



 

16.Surrender; Holding Over. Upon the expiration or earlier termination of this
Agreement, Subtenant will surrender possession of the Sublease Premises
(including any cabling installed by Subtenant) and Personal Property to
Sublandlord, in the same condition as the Sublease Premises and Personal
Property were in on the day Sublandlord delivered possession to Subtenant,
reasonable wear and tear excepted. Provided however, if Subtenant has made any
alterations or modification to the Sublease Space and has obtained all necessary
consents thereto, then the space as altered or modified need not be surrendered
in the same condition as existed on the day Sublandlord delivered possession to
Subtenant, with an exception for reasonable wear and tear thereto. If Subtenant
holds over after the expiration of the Sublease Term by lapse of time, with
Sublandlord’s consent but without any written agreement providing otherwise, the
Subtenant will be deemed to be a subtenant from month to month, at a monthly
rent equal to Two Hundred percent (200%) of the fixed annual Base Sublease Rent
at the time of the final year of the Sublease Term, prorated monthly and subject
to all of the other provisions and conditions of this Agreement. Nothing in this
provision will be deemed or construed to require Sublandlord to permit Subtenant
to occupy the Sublease Premises for any period after the end of the Sublease
Term, or, if Sublandlord has permitted Subtenant to occupy the Sublease Premises
for any period as a subtenant from month to month, to prevent Sublandlord from
terminating such subtenancy at the end of any month. If Subtenant holds over
after the expiration of the Sublease Term by lapse of time, without
Sublandlord’s written consent, Subtenant will be guilty of an unlawful detention
of the Sublease Premises and will be liable to Sublandlord for damages for use
of the Sublease Premises during the period of such unlawful detention and will
pay Rent equal to Two Hundred percent (200%) of the fixed annual Base Sublease
Rent at the time of the final year of the Sublease Term prorated monthly, plus
any and all consequential damages suffered by Sublandlord, including, without
limitation, damages payable by Sublandlord to Landlord by reason of Subtenant’s
holdover. In the event of such holding over, Subtenant will indemnify and hold
Sublandlord harmless from and against any and all claims, suits, proceedings,
losses, damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees, costs and disbursements, asserted against or
incurred by Sublandlord as a result of such unapproved holding over.
Notwithstanding the foregoing, Sublandlord will be entitled to all other
remedies and damages provided under this Agreement or at law or in equity.

 

17.Termination of Agreement.

 

a.Sublandlord, at its sole option, may terminate this Agreement if (i) Subtenant
or its agents, employees, or any other person entering the Sublease Premises
under the express or implied invitation of Subtenant, causes material physical
damage to the Sublease Premises or the Building (including that portion of the
Premises not included in the Sublease Premises) and fails to promptly repair the
damaged areas to their pre-existing condition or (ii) Subtenant defaults in any
way under this Agreement unless Subtenant is granted a right to cure such
default, but then only to the extent of the right to cure so granted.
Furthermore, Sublandlord shall have the absolute right to terminate this
Agreement and sublease if Subtenant is unable to secure a renewal or new lease
with Subtenant’s then existing landlord for Subtenant’s 10,364 Rentable Square
Feet of office space located on the 2nd floor of the Building for a term
extending until January 31, 2024 or later which the Sublandlord will be
subleasing from the Subtenant pursuant to a separate sublease agreement.
Subtenant has until

  11



 

b.April 1, 2018 to secure such renewal or new lease agreement. In the event such
renewal or new lease agreement is not effective as of April 1, 2018, then in
this event Sublandlord has the right to terminate this Agreement as provided for
herein, upon ninety (90) days prior written notice. Furthermore, if the Sublease
Agreement dated March __, 2017 by Antriabio, Inc. and Elion, LLC terminates as
provided in any manner in Section 17 b. thereof, Sublandlord shall have the
right to terminate this Agreement on May 31, 2020 and Subtenant shall repay
Sublandlord the sum of the unamortized real estate brokerage commissions.

c.Subtenant, at its sole option, may terminate this Agreement if (i) the
Sublease Agreement dated March __, 2017, by Antriabio, Inc. (as Sublandlord) and
Elion, LLC (as Subtenant) is terminated or (ii) a payment default by Elion, LLC
occurs under such sublease and continues for more than [30] days after any
applicable cure period under such sublease has expired.

 

18.Indemnification and Waiver. Subtenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Sublease Premises from any
cause whatsoever and agrees that Sublandlord, its affiliates, members, officers
and employees (the “Sublandlord Parties”) will not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Subtenant
or by other persons or entities claiming through Subtenant. Subtenant will
indemnify and defend the Sublandlord Parties and hold the Sublandlord Parties
harmless from and against any and all third party claims, losses, costs,
actions, damages, liability, obligation, and expense (including, without
limitation, court costs, reasonable attorneys’ fees, and other costs of
litigation) incurred by or asserted against any of the Sublandlord Parties
arising from (i) any occurrence in or at the Sublease Premises, (ii) any act,
omission, conduct or negligence in or about the Building by Subtenant or its
affiliates, shareholders, directors, officers, agents, employees, contractors,
or invitees or (iii) the failure of Subtenant to perform any act, obligation, or
covenant of Subtenant under this Agreement or of Sublandlord under the Lease
that Subtenant is obligated to Perform under this Agreement. The obligations set
forth in this Section 18 will survive the expiration or sooner termination of
this Agreement.

 

  12



 

19.Right to Cure Other Party’s Default.

 

(a)Default by Subtenant: In the event of a default by Subtenant under this
Agreement, or an event occurs which involves Subtenant or the Sublease Premises
which would constitute a default under the Lease if it involved Sublandlord or
the Premises and Subtenant fails to cure such default or defect within the
applicable notice and cure periods, if any, Sublandlord may, but will not be
obligated to, make any payment or undertake to perform such covenant or
agreement constituting such default. In such event, amounts so paid and amounts
expended in undertaking such performance, together with all costs, expenses and
reasonable attorneys’ fees incurred by Sublandlord, will be Additional Sublease
Rent under this Agreement payable as provided for herein.

(b)Default by Sublandlord. In the event that Sublandlord defaults in the
performance or observance of any of Sublandlord’s obligations under this
Agreement, then Subtenant will give Sublandlord written notice of Sublandlord’s
default. If such default will not be cured by Sublandlord within thirty (30)
business days after the date of Subtenant’s notice (except if such default
cannot be cured within this thirty (30) business day period, this period will be
extended for an additional reasonable time, provided that Sublandlord commences
to cure such default within such thirty (30) business day period and proceeds
diligently thereafter to effect such cure as quickly as possible), then
Subtenant will be entitled to cure such default and promptly collect from
Sublandlord Subtenant’s reasonable expenses in so doing (including reasonable
attorneys’ fees and costs). Subtenant will not be required, however, to wait the
entire cure period described herein if earlier action is required to comply with
the Lease or any applicable law. Provided further that, in the event Sublandlord
defaults in a manner that would result in the Lease being terminated by the
Landlord, the Subtenant may, if it so chooses, attempt to obtain the Landlord’s
consent that the Subtenant be recognized as the Tenant under the Lease leasing
directly from the Landlord upon and with the existing terms of this Agreement
being recognized and upheld.

 

20.No Options. Subtenant shall not have any option or right to extend the
sublease granted pursuant to this Agreement regardless of whether Sublandlord
extends the term of the Lease pursuant to the provisions and terms of the Lease.

 

21.Signage. Subtenant may install directory and suite entry identification
signage, at Subtenant’s sole cost and expense, provided such signage shall be
subject to Landlord’s reasonable approval. In addition, with respect to the
Sublease Premises, Subtenant shall otherwise comply with the requirements of the
Lease with respect to signage and other related matters as contained in the
Lease, as the same are applicable to Sublandlord and the Premises.

 

22.Limitation of Liability. Subtenant agrees that, with the exception of
Sublandlord, the Sublandlord Parties will have no personal liability under this
Agreement for satisfaction of any claims or damages, and no property or assets
of the Sublandlord Parties will be subject to lien, levy, execution, or other
enforcement action or procedure.

 

  13



 

23.Conflict. In the event of any conflict between this Agreement and the Lease
with regard to the specific subject matter contained herein, the Lease
provisions will prevail.

 

24.Survival. The covenants, conditions, and agreements contained in this
Agreement will bind and inure to the benefit of Sublandlord and Subtenant and
their respective successors and permitted assigns.

 

25.Consents and Approvals. In any instance when Sublandlord’s consent or
approval is required under this Agreement, Sublandlord’s refusal to consent or
to approve any matter or thing will be deemed to be reasonable if, among other
things, Sublandlord has made a good faith effort to obtain Landlord’s consent or
approval to such matter or thing, if required, and such consent or approval was
not obtained.

 

26.Headings; Interpretation. Descriptive headings are for convenience only and
will not control or affect the meaning or construction of any provision of this
Agreement. Whenever the context of this Agreement requires, words used in the
singular will be construed to include the plural and vice versa.

 

27.Counterparts; Facsimile Signatures. For convenience of the parties, any
number of counterparts of this Agreement may be executed by the parties hereto
and each such executed counterpart will be and will be deemed to be, an original
instrument. Electronic signatures will be accepted as originals.

 

28.Entire and Binding Sublease. This Agreement contains all of the agreements
between Sublandlord and Subtenant relating to the Sublease Premises and the
Subtenant’s use and occupancy thereof, and may not be modified in any manner
other than by agreement, in writing, duly executed on behalf of Sublandlord and
Subtenant.

 

29.Brokers. Sublandlord represents and warrants to the Subtenant that, with
respect to this Agreement and transaction, Sublandlord has only engaged the
services of real estate brokers whose fees are to be paid by Sublandlord
pursuant to separate agreements. Sublandlord agrees to defend, indemnify and
hold harmless the Subtenant and Landlord from and against any claim for broker’s
or finder’s fees or commissions made by any party claiming to have dealt with
the indemnified party in connection with this Agreement or the transaction
contemplated herein. The obligations of Sublandlord under this Section 29 will
survive the expiration or earlier termination of this Agreement. Provided
further, Subtenant will indemnify and hold Sublandlord harmless from and against
any party claiming to have dealt with the Subtenant in connection with this
Agreement or the transaction contemplated herein. The obligations of the
Subtenant under this Section 29 will survive the expiration of earlier
termination of this Agreement.

 

  14



 

30.Attorneys’ Fees and Waiver of Jury Trial. In the event of any litigation,
mediation or arbitration between Sublandlord and Subtenant arising out of or
relating to this Agreement or the Sublease Premises (including pretrial, trial,
appellate, administrative, bankruptcy or insolvency proceedings), the prevailing
party will be awarded, as part of the judgment or settlement, all reasonable
attorneys’ fees, costs, court costs, and expenses incurred in connection with
such matter, except as may be limited by applicable law or as may be otherwise
awarded by the tribunal involved in such matter. IN THE INTEREST OF OBTAINING A
SPEEDIER RESULT AND LESS COSTLY HEARING OF ANY DISPUTE RELATED TO, OR ARISING
OUT OF, THIS AGREEMENT OR THE SUBLEASE PREMISES, THE PARTIES HERETO EACH
IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY.

 

31.Notices; Business Day. Any notice or other communication under this Agreement
shall be in writing and shall be sent by United States express mail or by a
nationally recognized overnight delivery service addressed to the party for whom
intended at 1450 Infinite Drive, Louisville, Colorado 80027 or to such other
address as such intended party shall have previously designated by proper notice
to the other in the manner herein prescribed. Any such notice or communication
shall be deemed given and received when delivered or refused or when delivery is
attempted on a business day. For all purposes under this Agreement, a business
day is deemed to be a day upon which national banks are open for business in the
Denver metropolitan area.

 

32.Applicable Law; Jurisdiction and Venue. This Agreement will be construed in
accordance with the laws of the State of Colorado. The parties hereto hereby
irrevocably submit to the jurisdiction of the Boulder County Colorado District
Court over any suit, action or proceeding arising out of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Sublandlord and Subtenant by their duly authorized officers on the dates set
forth below.

 

  15



  

ELION, LLC   A Colorado Limited Liability Company       By: /s/ John Gabrielson
    John Gabrielson, President & CEO         Date: ___March 17________________,
2017         ANTRIABIO, INC.   A Delaware corporation         By: /s/ Nevan Elam
    Nevan Charles Elam, Chairman & CEO         Date: ___March
17___________________, 2017  

 

  16

